Citation Nr: 0913254	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches, seizures, 
blackouts, and blurred vision, and, if so, whether the 
Veteran is entitled to service connection for that 
disability.

2.  Entitlement to service connection for depression, 
including as secondary to residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Winston P. Alcendor


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1987.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in Washington, D.C. in 
October 2008 by the undersigned.

Initially, the Veteran was represented by Disabled American 
Veterans.  At the time of his October 2008 hearing before the 
Board, the Veteran appointed a private individual as his 
representative before VA in this appeal.  The Board 
recognizes that one-time appointment under 38 C.F.R. § 20.605 
(2008) (representation on a one-time basis for a particular 
claim by an individual other than an accredited agent, 
attorney, or service organization representative).

During the October 2008 hearing before the Board, the Veteran 
contended that he had cardiovascular symptoms in service, and 
that these symptoms were the first manifestations of current 
cardiovascular disorders.  However, the Veteran has not 
presented this claim to the agency of original jurisdiction 
and the claim is not before the Board for appellant review.  
The Veteran is advised to submit this claim to that agency of 
local jurisdiction if he wishes to pursue such contention.

The reopened claim for service connection for residuals of a 
head injury, to include headaches, seizures, blackouts, and 
blurred vision, and the claim for service connection for 
depression, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most recent denial of a request to reopen a claim of 
entitlement to service connection for residuals of a head 
injury, to include headaches, seizures, dizziness, blackouts, 
and blurred vision was issued in a February 2005 Board 
decision; the Veteran did not appeal that decision.  

2.  Additional evidence obtained since February 2005 includes 
lay evidence from the Veteran's ex-spouse regarding an 
alleged in-service head injury, and an additional favorable 
medical opinion based on history provided by the Veteran.

3.  The additional evidence relates to unestablished facts 
necessary to substantiate the claim, and when presumed to be 
credible, is of sufficient probative value to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received since the 
Board's February 2005 denial of a request to reopen a claim 
for service connection for residuals of a head injury, to 
include headaches, seizures, dizziness, blackout spells, and 
blurred vision, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for 
residuals of a head injury.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is 
granting the Veteran's request to reopen the claim for 
service connection for residuals of a head injury, to include 
headaches, seizures, dizziness, blackouts, and blurred 
vision.  Therefore, as the Veteran's request to reopen has 
been granted, further discussion of VA's duty to notify the 
Veteran, and to assist the Veteran in the development of his 
claim to reopen is moot. 

Request to reopen

The veteran's claim for service connection for headaches was 
originally denied by the RO in August 1988.  He appealed, but 
the appeal was denied by the Board in March 1993.  The most 
recent denial of a request to reopen a claim of entitlement 
to service connection for residuals of a head injury was the 
Board's February 2005 denial of that request.  The Board's 
2005 denial of the request to reopen a claim of entitlement 
to service connection for residuals of a head injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition.  38 U.S.C.A. § 
5108 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that new and material evidence 
has not been presented, the Board must independently review 
the evidence.  Id.

The initial RO denial of service connection for residuals of 
a head injury was issued in 1988.  The Board issued a March 
1993 decision which affirmed that denial.  The Board denied 
the claim on the basis that there were no service records 
which supported the Veteran's contention that he sustained 
head trauma and a laceration of the forehead in service.  No 
in-service clinical records were located except August 1984 
service induction examination and February 1987 through May 
1987 Medical Evaluation Board findings, reports, and 
recommendations, or related documents.  

The report of November 1987 VA examination, approximately 4 
months following the Veteran's service discharge, discloses 
that the Veteran had a "well healed" scar on the left 
forehead.  The Veteran acknowledged that he totaled an 
automobile in August 1987, but denied that he incurred a head 
injury or laceration at that time.  

In February 1991, the Veteran testified that he was treated 
at the Camp Lejeune, North Carolina, Naval Hospital in 1986 
for a head injury and laceration.  The Veteran testified that 
he incurred a laceration to the left forehead, and was 
rendered unconscious, when an individual who was confined in 
the "brig" hit him in the head with a metal pipe.  
Thereafter, the Veteran experienced recurring episodes of 
blackouts, headaches, blurred vision, and other symptoms.  
The Veteran acknowledged that he had previously been knocked 
unconscious during amateur boxing in high school, but he 
denied any recurrence of unconsciousness after he stopped 
boxing.  The Veteran's DD Form 214 reflects that the Veteran 
was discharged for physical disability with severance pay.

The Veteran requested reopening of the claim in September 
2002.  The Board issued a February 2005 decision which 
affirmed the RO's denial of the request to reopen a claim for 
service connection for residuals of a head injury.  That 
decision was not appealed, and is final.  This decision was 
the last final decision on any basis prior to the Veteran's 
April 2006 request to reopen the claim.

During the course of the request to reopen, in October 2006, 
VA received a statement from the Veteran's former spouse.  
She stated that she was called to the base to pick the 
Veteran up after an incident in which he sustained an injury 
requiring 8 to 10 stitches on the left side of his head.  The 
Veteran's former spouse stated that the Veteran was charged 
with a disciplinary offense for his actions in the 
altercation that led to this injury.  

In addition, a VA examiner provided December 2006 favorable 
medical opinion, an opinion that the Veteran's current 
headache disorder and other symptoms were "possibly" post-
traumatic.  This opinion was based on history provided by the 
Veteran.  

In October 2008, the Veteran provided additional testimony 
before the Board.  Although his testimony primarily 
reiterated contentions of record, he did provide additional 
facts which might assist in locating evidence to substantiate 
the claim for service connection for residuals of a head 
injury.

For the purposes of determining whether new and material 
evidence has been submitted to reopen the claim, the lay 
statement of the Veteran's former spouse must be accepted as 
credible.  Justus, supra.  Moreover, a laceration and 
stitches for closure of a laceration are observable by a lay 
person, so the statements of the former spouse establishes, 
for purposes of reopening the claim, that the Veteran 
incurred a laceration of the head in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The new and additional evidence establishes at least one fact 
material to the claim which is previously unestablished.  The 
former spouse's statement is new and material evidence, and 
raises a reasonable possibility that the Veteran can 
substantiate his claim.  As noted above, the credibility of 
evidence must be presumed when considering whether it is new 
and material to reopen a claim.  The criteria for submission 
of new and material evidence are met.  The claim is reopened.

Where new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that the VA's duty to assist has been 
fulfilled.  The statement of the Veteran's former spouse 
suggests that military Justice records, if available, would 
be relevant to the claim.  Further development of the claim 
for service connection on the merits is addressed in the 
REMAND appended to this decision.


ORDER

The claim of entitlement to service connection for residuals 
of a head injury, to include headaches, seizures, dizziness, 
blackouts, and blurred vision is reopened; the appeal is 
granted to this extent only.


REMAND

The service microfiche records obtained during the course of 
this request to reopen again establish that the Veteran's 
service treatment records are not complete.  Even though 
prior requests for records have been submitted to the NPRC, 
it is not clear that a search for separately-filed hospital 
or psychiatric records was conducted at a time when the 
records would necessarily have arrived, since a clinical 
facility may hold clinical records up to five years after a 
Veteran's discharge from that facility.  Another request for 
such records is in order.  The clinical records which are 
included in the microfiche records discuss other clinical 
records which are not included in the microfiche records.  
The referenced records are addressed in the development 
requested below.  However, there is no reference to 
evaluation at the Great Lakes Naval facility.  If the Veteran 
wants VA to include a request for records from that facility 
in the request to NPRC, the Veteran is requested to provide 
an approximate date of evaluation at that facility.

Entitlement to service connection for depression is DEFERRED 
until development and adjudication of the claim for service 
connection for residuals of a head injury has been completed, 
since the Veteran claims that his depression is secondary to 
the residuals of head injury incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to identify an approximate date 
range (month, year) for evaluation at the 
Great Lakes Naval facility if he wishes VA to 
pursue another request for those records.

2.  Request that the NPRC search for:
(a) any separately-filed clinical records for 
the Veteran, including records of February 
1986 at Camp Lejeune Naval Hospital; June 1986 
treatment, at Camp Lejeune; September 1986 
Medical Board performed at Naval Hospital in 
Camp Lejeune; December 1986 evaluation at 
Bethesda Naval Hospital, Maryland, and 
February 1987 neurolgy evaluation at Camp 
Lejeune; any separation physical, to include 
history and physical examination conducted 
during February 1987 Medical Board evaluation 
or thereafter; and
(b) Any separately-filed psychiatric records.  

If the Veteran provides an approximate date 
range during which he may have been evaluated 
at the Great Lakes Naval facility, include a 
request for such records in the request to 
NPRC.

3.  If the RO determines that credible 
evidence of an in-service head injury exists, 
the Veteran should be scheduled for VA 
examination as necessary to determine the 
etiology of the Veteran's current complaints 
of headaches, seizures, blackouts, and blurred 
vision.  The Veteran's claims file, including 
a copy of this Remand, must be made available 
to, and reviewed by, the examiner.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  All 
indicated studies testing should be conducted.  
All pertinent pathology should be noted in the 
examination report.  

The examiner should review the available 
service treatment records, the 1987 VA 
examination proximate to the Veteran's 
service, the Veteran's allegations in the 
claims file, and relevant records obtained 
during this Remand.  The examiner should 
review the reason listed as the reason for 
recommending the Veteran's service discharge 
in the Medical Board Report and following 
recommendations, variously listed as 
"combined headache syndrome, with probable 
basilar migraine," or "episodes of loss of 
consciousness, probable syncopal."  Then, the 
examiner should address the following 
questions:

(i) What is the likelihood, that is, is it as 
likely as not (a 50 percent likelihood or 
more), more than likely, or less than likely, 
that the Veteran has current residuals of the 
disorder for which he received 10 percent 
severance pay at service discharge?  

(ii) If the examiner concludes that it is at 
least as likely as not that the Veteran has 
current residuals of the disorder identified 
as the diagnosis on discharge should address 
the following:

Is it at least as likely as not that the 
disorder which led to the Veteran's discharge 
was either first manifested in service or was 
aggravated, that is, permanently increased in 
severity) during his service?  

A complete rationale should be given for all 
opinions reached. 

4.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated, including the 
DEFERRED claim for service connection for 
depression.  Any development necessary to 
adjudicate that claim should be conducted.  If 
any benefit sought remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran should 
be given the opportunity to respond

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


